 1
 2
 3
 4
 5
 6
 7                                      UNITED STATES DISTRICT COURT
 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10    CHRISTOPHER LULL,                                  No. 2:18-cv-1020-MCE-EFB PS
11                         Plaintiff,
12           v.                                          ORDER
13    COUNTY OF SACRAMENTO, et al.,
14                         Defendants.
15
16          On September 10, 2019, the magistrate judge filed findings and recommendations herein

17   which were served on the parties and which contained notice that any objections to the findings

18   and recommendations were to be filed within fourteen days. No objections were filed.

19          The Court has reviewed the applicable legal standards and, good cause appearing,

20   concludes that it is appropriate to adopt the proposed Findings and Recommendations in full.

21          Accordingly, IT IS ORDERED that:

22          1. The proposed Findings and Recommendations filed September 10, 2019, (ECF No.

23                26) are ADOPTED;

24          2. Defendants’ motion to dismiss (ECF No. 17) is GRANTED in part and DENIED in

25                part as follows:

26                   a.   Defendants’ motion is GRANTED as to plaintiff’s substantive due process

27                        and equal protection claims, and these claims are dismissed without leave to

28                        amend; and
 1                b.   Defendants’ motion is DENIED as to plaintiff’s First Amendment retaliation
 2                     claim.
 3         IT IS SO ORDERED.
 4   Dated: September 30, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                   2
